Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed February 19, 2020, is a reissue of U.S. Patent 10,098,885 (hereafter the '885 patent), which issued from U.S. application Serial No. 15/517,951 (the ‘951 application) with claims 1-19 on October 16, 2018.

Consent of Assignee
The Consent of Assignee form filed 02/19/2020 is objected to since the title of the person who has signed the form is not provided next to the printed name of the signer.

Certificate of Correction
A certificate of correction for changes to claim 5 of the ‘885 patent published on April 16, 2019.  It is acknowledged that the changes made by the certificate of correction have been incorporated into claim 5 of the amendment filed 02/19/2020.  However, a copy of the certificate of correction is not present in the reissue file.  Please provide a copy of the certificate of correction with the next response.

Priority
The Request to Retrieve Priority Documents filed 06/18/2020 is acknowledged.  The ‘855 patent claims foreign priority to two Chinese applications: CN 201410529928.9 filed 10/09/2014 (the ‘928 Chinese application); and CN 201510590904.9 filed 09/16/2015 (the ‘904 Chinese application).  The Specialist has located the certified copies of the foreign priority documents in the ‘951 application file.  Both certified copies were filed in the ‘951 application on 04/07/2017, the ‘928 Chinese application being a 149-page document, and the ‘904 Chinese application being a 114-page document.  The two certified copies are also viewable in Public Pair in the ‘951 application.
It is noted that the Office Action mailed 09/07/2017 and the Notice of Allowability mailed 06/01/2018 in the ‘951 application indicate that only “some” of the certified copies of the priority documents were received from the International Bureau.  According to p. 2 of the Office Action mailed 09/07/2017, a certified copy of the ‘904 Chinese application was not filed.  However, as noted above, the certified copy of the ‘904 Chinese application is present in the ‘951 application file.  Accordingly, the cover page for the instant Office Action indicates that “all” certified copies of the priority documents have been received in the ‘951 application.

Non-Compliant Amendment
The amendment to the claims filed 02/19/2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered 
According to 37 CFR 1.173(d):
(d) Changes shown by markings.  Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	In amended claim 1, on p. 3 of the amendment, the semicolon immediately after the structural unit:
                                   
    PNG
    media_image1.png
    121
    100
    media_image1.png
    Greyscale

has been changed from a comma (see col. 151, line 10 of the ‘885 patent) without underling and bracketing.
	In claim 1, in each of the two alternative definitions of R and R’ on p. 3 of the amendment, and in the definition of R1 on p. 4 of the amendment i.e., at a total of three occurrences, the term “6- membered” should be “6-membered” as in issued clam 1.  In other words, there should be no space between the hyphen and the word “membered” as in issued claim 1.

    PNG
    media_image2.png
    46
    96
    media_image2.png
    Greyscale
” without appropriate underling.  The semicolon is not present in issued claim 1.
	In claim 4, at line 2, the comma after “isopropyl” is not present in issued claim 1 and thus, should be underlined.
In claim 7, on p. 7 of the amendment, the comma after “wherein” is not present in issued claim 7 and thus, should be underlined.
In claim 7, on p. 7 of the amendment, the semicolon immediately after C(R)(R’) has been changed from a comma in issued claim 7 without underling and bracketing.
In claim 7, on p. 7 of the amendment, the four occurrences of “6- membered” should be “6-membered” as in issued clam 7.
Issued claim 9 recites “R’and” (see col. 162, line 48).  This has been changed to “R’ and” in amended claim 9 without underling of the newly added space.
Amended claim 13 has removed the comma immediately after the word “or” in issued claim 13 without bracketing.

	Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-22 directed to a compound and a method for inhibiting PDE2 and TNF-α in a subject in need thereof.  

    PNG
    media_image3.png
    215
    665
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    447
    647
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    414
    647
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    79
    640
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    595
    642
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    489
    651
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    308
    648
    media_image9.png
    Greyscale



Claim Objections
Claim 20 is objected to because of the following informalities: In new claim 20, the four occurrences of “6- membered” should be “6-membered”, i.e., no space between the hyphen and the word “membered”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,399,981 (the ‘981 reference patent).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘981 reference patent, though of different scope than the instant claims, teach the limitations of the instant claims.  In particular, the ‘981 reference patent claims are directed to a crystal form A of the following compound species:

    PNG
    media_image10.png
    103
    211
    media_image10.png
    Greyscale
,
and a method for inhibiting phosphodiesterase 2 activity in a mammal, comprising administering to the mammal a therapeutically effective amount of said crystal form A compound.  The crystal form A compound is a species of the claimed compound.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,098,885 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991 

                                                                                                                                                                                                       
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991